DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
The phrase “moving an induction coil outside of an isolation barrier in a control rod drive” is unclear.  It is unclear what is “in”.  For example, it is unclear whether the induction coil, the isolation barrier, or both is “in a control rod drive”.  The structural cooperative relationship (if any) between the induction coil, the isolation barrier, and the control rod drive is unclear.  It is also unclear in said phrase whether the “moving” occurs “in a control rod drive”.  



The phrase “the moving drives a magnet secured to the control element inside of the isolation barrier” is unclear.  It is unclear what is “inside”.  For example, it is unclear whether the magnet, the control element, or both is “inside of the isolation barrier”.  The structural cooperative relationship (if any) between the magnet, the control element, and the isolation barrier is unclear.  It is also unclear in said phrase whether the “moving” occurs “inside of the isolation barrier”.  
Claim 7
The phrase “latches engage a control rod assembly directly connected to the control element inside the isolation barrier at the overtravel position” is unclear.  It is unclear what is “inside”.  For example, it is unclear whether the latches, control rod assembly, the control element, or all is “inside the isolation barrier”.  The structural cooperative relationship (if any) between the latches, the control rod assembly, the control element, and the isolation barrier is unclear.  It is also unclear in said phrase whether the “engage” occurs “inside the isolation barrier”.  
It is further unclear in said phrase as to what is “at the overtravel position”.  It is unclear whether the engage, latches, control rod assembly, control element, or all is “at the overtravel position”.  
Additionally, the structural cooperative relationship of elements is unclear.  For example, it is unclear whether the magnetic overdrive latches are located outside or inside the isolation barrier.


Claim 8
The phrase “removing the control element from the control rod assembly in the overtravel position” is unclear.  It is unclear what is “in”.  For example, it is unclear whether the control element, control rod assembly, or both is “in the overtravel position”.  It is also unclear whether the “removing” occurs “in the overtravel position.  
Claim 9
The structural cooperative relationship of elements is unclear.  For example, it is unclear whether the overtravel induction coils are located outside or inside the isolation barrier.
Claim 11
It is unclear where the induction coil is mounted.  Claim 10 indicates that the induction coil is in mounted on a linear screw.  Claim 11/10 indicates that the induction coil is in mounted on a nut.  Thus, claim 11 appears to conflict with claim 10.  The structural cooperative relationship (if any) between the screw and nut is unclear. 
Conclusion
As the claims 1-11 can be interpreted in different ways, they are prima facie indefinite.  Accordingly, one of ordinary skill in the art would be unable to determine the metes and bounds of these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 3-5, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosono (JP S61-215992A).
Claim 1
Hosono teaches a method of moving a control element in a nuclear reactor (abstract, Figures).  The method comprises moving an induction coil (e.g., movable coil 3 is moved up and down in the tube axis direction by a driving device 8) outside of an isolation barrier (1) in a control rod drive (abstract, Figures).  The moving drives a
magnet (7) secured to the control element inside of the isolation barrier such that the control element linearly moves exactly with the induction coil (e.g., electromagnetic plunger 7 electromagnetically coupled via the pressure pipe 1 is raised and lowered, thereby controlling the reactor by raising and lowering the drive shaft 2 to which the electromagnetic plunger 7 is fixed and the control rod).
Claims 3-4
Hosono teaches that the induction coil (3) is energized before moving, and when it is de-energized the previously coupled inner electromagnet (7) (which is secured to the control element) drops by gravity.

Claim 5
Hosono teaches a control rod assembly with central drive rod (2) and lift rod (also: 2).

Claims 1, 3-5, and 10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vallauri (US 3,566,224).
Claim 1
Vallauri teaches (see Figure 1) a method of moving a control element in a nuclear reactor (col. 1, lines 13-16).  A moveable induction coil (6) is outside of an isolation barrier (4).  A magnet (7, 8) is inside the isolation barrier (col. 2, lines 66-67).  The magnet is secured to the control element (col. 2, lines 71-73 and 52-56).  The moving drives the magnet such that the control element linearly moves with the induction coil.
Claims 3-5
Vallauri teaches energizing the induction coil before moving it.  De-energizing the induction coil will cause the control element to drop.  Vallauri teaches a control rod assembly in which the magnet is secured. 
Claim 10
Vallauri teaches a motor (3, 14) that rotates a linear screw (16) coupled to the induction coil.

Claims 1, 3, 5, and 10-11, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arlaud (US 2016/0307652).
Arlaud teaches a method of moving a control element.  An induction coil (6 a-1) is outside of an isolation barrier (5).  The moving drives a magnet (6 a-2) secured to the control element (3, 11) inside of the isolation barrier such that the control element linearly moves with the induction coil.  Particularly note [0124-0126].  
A motor (2 a-1) rotates a linear screw (2 a-3) to which the induction coil is mounted via a vertical travel nut (2 a-4).  Particularly note [0129].

Claims 1, 3, 5, and 10-11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (FR 3016075 A1).
Lee teaches a method of moving a control element.  An induction coil (10 is  outside of an isolation barrier (2).  The moving drives a magnet (50, 52, 54) secured to the control element (60, 4) inside of the isolation barrier such that the control element linearly moves with the induction coil.  A motor (20) rotates a linear screw (30) to which the induction coil is mounted via a vertical travel nut (40).  Particularly note the English translation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 10-11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hosono (JP S61-215992A) as applied to claim 1 above and further in view of Hosono (JP S57-168192A) (“Hosono-2”).
Claim 10
Hosono discloses a motor (drive device 8).  Hosono also appears to show (e.g., Figure 1) a linear screw.  Note the vertical double line from the bigger part of motor (8) to the coil (3, 4).  Nevertheless, it would have been obvious to one of ordinary skill in the art to modify Hosono to use a linear screw to connect the motor to the coil to impart a drive connection.  Hosono-2 shows such a conventional drive connection.  As a result, in Hosono the motor and linear screw would be coupled to the moveable induction coil (3, 4).  The motor and linear screw move the induction coil linearly along a stroke distance of the control element.  For example, Hosono indicates [0001] that the movable coil (3) is moved up and down in the tube axis direction by a driving device (8).
Claim 11
A vertical travel nut connected to a linear screw is well known in the art.  Hosono-2 shows such a connection involving a vertical travel nut (9).  The conventional arrangement allows the induction coil to move in a vertical distance as the linear screw rotates.  Modification of Hosono to have included a travel nut connected to a linear screw to allow vertical movement of the induction coil, as suggested by Hosono-2, would have been obvious to one of ordinary skill in the art. 



Claim 11, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Vallauri (US 3,566,224) as applied to claim 10 above and further in view of Hosono (JP S57-168192A) (“Hosono-2”).
A vertical travel nut connected to a linear screw is well known in the art.  Hosono-2 shows such a connection involving a vertical travel nut (9).  The conventional arrangement allows the induction coil to move in a vertical distance as the linear screw rotates.  Modification of Vallauri to have included a travel nut connected to a linear screw to allow vertical movement of the induction coil, as suggested by Hosono-2, would have been obvious to one of ordinary skill in the art. 

Objection to the Title
The Title is objected to because it is directed to a non-claimed apparatus.  The following Title is suggested:  “Moving An Induction Coil To Move A Control Element In A Nuclear Reactor". 

Additional Comments
English translations of Hosono (JP S61-215992A), Hosono (JP S57-168192A), and Lee (FR 3016075 A1) are provided herewith.
Indefinite claims 2 and 6-9 have not been rejected based on prior art.  Nevertheless, it should be understood that clarification of the application (via claim amendment) may necessitate a future prior art rejection thereof.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646